    Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 1 of 9


                                                    Pages 1 - 9

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable William H. Alsup, Judge

UNITED STATES OF AMERICA,      )
                               )
           Plaintiff,          )
                               )
  VS.                          )            NO. CR 16-00440 WHA
                               )
YEVGENIY ALEKSANDROVICH        )
NIKULIN,                       )
                               )
           Defendant.          )
_______________________________)

                    San Francisco, California


                            MASTER INDEX

APPEARANCES:

For Plaintiff:
                          DAVID L. ANDERSON
                          United States Attorney
                          450 Golden Gate Avenue
                          San Francisco, California 94102
                    BY:   KATHERINE L. WAWRZNIAK
                          MICHELLE J. KANE
                          ASSISTANT UNITED STATES ATTORNEYS

For Defendant:
                          LAW OFFICE OF ADAM GASNER
                          345 Franklin Street
                          San Francisco, California       94102
                    BY:   ADAM GASNER
                          VALERY NECHAY
                          ATTORNEYS AT LAW



Reported By:   Marla F. Knox, RPR, CRR, RMR
               United States Official Court Reporter
    Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 2 of 9


                      M A S T E R    I N D E X


                                                           PAGE      VOL.

Jury Instructions                                             14      2
Opening Statement by Ms. Kane                                 21      2
Opening Statement by Mr. Gasner                               45      2
Jury Instructions                                            871      7
Closing Argument by Ms. Wawrzyniak                           906      8
Closing Argument by Mr. Gasner                               950      8
Rebuttal Argument by Ms. Kane                                972      8
Jury Instructions (cont'd)                                   981      8
Verdict                                                      995      8

GOVERNMENT'S WITNESSES                                      PAGE     VOL.

KRISHNAN, GANESH
(SWORN)                                                      286      4
Direct Examination by Ms. Wawrzyniak                         286      4
Cross-Examination by Mr. Gasner                              297      4
Redirect Examination by Ms. Wawrzyniak                       310      4

MLAKER, ANTON
(SWORN)                                                      325      4
Direct Examination by Ms. Kane                               326      4
Cross-Examination by Ms. Nechay                              332      4

LATULIP, RICHARD
(SWORN)                                                      335      4
Direct Examination by Ms. Wawrzyniak                         336      4
Cross-Examination by Ms. Nechay                              341      4
Redirect Examination by Ms. Wawrzyniak                       350      4

ROMANENKO, ANDRE
(SWORN)                                                      352      4
Direct Examination by Ms. Kane                               353      4

ROMANENKO, ANDRE (RECALLED)
(PREVIOUSLY SWORN)                                           397      5
Cross-Examination by Ms. Nechay                              397      5
Redirect Examination by Ms. Kane                             408      5

MILLER, JEFFREY
(SWORN)                                                      410      5
Direct Examination by Ms. Kane                               411      5

MILLER, JEFFREY (RECALLED)
(PREVIOUSLY SWORN)                                           555      6
    Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 3 of 9


                              I N D E X

GOVERNMENT'S WITNESSES                                      PAGE     VOL.

MILLER, JEFFREY (CONT'D)
Direct Examination resumed by Ms. Kane                       555     6
Cross-Examination by Mr. Gasner                              679     6

MILLER, JEFFREY (RECALLED)
(PREVIOUSLY SWORN)                                           719     7
Cross-Examination (resumed) by Mr. Gasner                    719     7
Redirect Examination by Ms. Kane                             849     7
Recross-Examination by Mr. Gasner                            866     7

CONNELLY, BRUNO
(SWORN)                                                        3     2
Direct Examination by Ms. Wawrzyniak                           4     2
Cross-Examination by Ms. Nechay                               79     2

OLONOH, ADE
(SWORN)                                                       87     2
Direct Examination by Ms. Wawrzyniak                          88     2

OLONOH, ADE (RECALLED)
(PREVIOUSLY SWORN)                                            12     3
Cross-Examination by Mr. Gasner                               12     3
Redirect Examination by Ms. Wawrzyniak                        31     3
Recross-Examination by Mr. Gasner                             37     3

BERRY, NICHOLAS
(SWORN)                                                       39     3
Direct Examination by Ms. Kane                                40     3
Cross-Examination by Ms. Nechay                               59     3

SANDERS, JOHN
(SWORN)                                                       60     3
Direct Examination by Ms. Wawrzyniak                          61     3

LOUIE, CORY
(SWORN)                                                       77     3
Direct Examination by Ms. Kane                                77     3

WEIGAND, THOMAS
(SWORN)                                                      101     3
Direct Examination by Ms. Kane                               101     3
Cross-Examination by Ms. Nechay                              109     3

LING, BRYANT
(SWORN)                                                      110     3
Direct Examination by Ms. Wawrzyniak                         110     3
       Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 4 of 9


                                 I N D E X

GOVERNMENT'S WITNESSES                                         PAGE     VOL.

LING, BRYANT (CONT'D)

Cross-Examination by Mr. Gasner                                 172     3
Redirect Examination by Ms. Wawrzyniak                          187     3
Recross-Examination by Mr. Gasner                               187     3



                             E X H I B I T S


DEFENDANT'S EXHIBITS                                    IDEN   EVID     VOL.

 1                                                              727     7

 2                                                              780     7

 3A                                                             796     7

 3B                                                             796     7

 3C                                                             796     7

                              E X H I B I T S

TRIAL EXHIBITS                                          IDEN   EVID     VOL.

 3A                                                             477     5

 3B                                                             477     5

 3E                                                             477     5

 3D                                                              92     2

 3C                                                              96     3

 5                                                              417     5

 6                                                              489     5

 14                                                             473     5

 17                                                             527     5

 17A                                                            527     5
      Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 5 of 9




                            E X H I B I T S

TRIAL EXHIBITS                                         IDEN   EVID     VOL.
 18                                                            113      2

19A                                                            488     5

19B                                                            674     6

19                                                             114     2

21A                                                            622     6

21B                                                            622     6

21C                                                            622     6

21D                                                            622     6

21E                                                            622     6

21F                                                            640     6

22A                                                            622     6

22B                                                            622     6

25                                                             637     6

25A                                                            637     6

26B                                                            421     5

32C                                                            674     6

32                                                              59     2

32A                                                             59     2

33                                                              36     2

35                                                             473     5

38                                                             469     5

41                                                             473     5

44                                                             483     5
      Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 6 of 9



                                I N D E X

                             E X H I B I T S

TRIAL EXHIBITS                                         IDEN   EVID     VOL.

44A                                                            483     5

45                                                             483     5

47                                                             473     5

48                                                             517     5

52                                                             473     5

54                                                             473     5

62B                                                            473     5

62A                                                            493     5

66D                                                            643     6

66A                                                            645     6

68                                                             668     6

70                                                             668     6

71A                                                            644     6

72                                                             646     6

74                                                             328     4

75                                                             330     4

76A                                                            660     6

76B                                                            660     6

85                                                             451     5

85A                                                            451     5

86                                                             461     5
      Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 7 of 9


                                I N D E X

                             E X H I B I T S

TRIAL EXHIBITS                                         IDEN   EVID     VOL.

88                                                             504     5

88A                                                            504     5

89                                                             378     5

89A                                                            378     5

89                                                             505     5

89A                                                            505     5

90                                                             504     5

90A                                                            504     5

113                                                            485     5

113A                                                           557     6

117                                                            473     5

118                                                            501     5

119                                                            501     5

120                                                            621     6

120A                                                           621     6

124A                                                           674     6

124B                                                           674     6

125                                                            473     5

128                                                            623     6

131                                                            126     3

131A                                                           167     3
      Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 8 of 9


                                I N D E X

                             E X H I B I T S

TRIAL EXHIBITS                                         IDEN   EVID     VOL.

135                                                            504     5

135A                                                           504     5

136                                                            504     5

136A                                                           504     5

142A                                                           590     6

142                                                             89     3

143I                                                           594     6

143E                                                           596     6

143F                                                           596     6

143J                                                           607     6

143K                                                           607     6

143D                                                           617     6

148                                                            609     6

149                                                            611     6

150                                                            611     6

152B                                                           630     6

152C                                                           630     6
    Case 3:16-cr-00440-WHA Document 265 Filed 07/20/20 Page 9 of 9


                              I N D E X

Tuesday, March 10, 2020 - Volume 2

Tuesday, March 10, 2020 - Volume 2

Wednesday, March 11, 2020 - Volume 3

Monday, July 6, 2020 - Volume 4

Tuesday, July 7, 2020 - Volume 5

Wednesday, July 8, 2020 - Volume 6

Thursday, July 9, 2020 - Volume 7

Friday, July 10, 2020 - Volume 8
